Title: To Alexander Hamilton from Timothy Taylor, 8 June 1799
From: Taylor, Timothy
To: Hamilton, Alexander


Danbury [Connecticut] June 8, 1799. “I have the Honor to inform you that upon my return from New York, I find it has become a Serious question wheather the recruiting Officers have a right to enlist Minors after they arrive to the age of 18 Years, without the consent of their parents, Masters, or Guardians and repeated application has been made for the releasment of some of those so enlisted; it has been my opinion that the officers had a good right to enlist them & that they ought not to be given up, but as I may have errourd in Judgement, I beg the favour of your opinion upon the subject as soon as convenient.…”
